Citation Nr: 1342785	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  08-02 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from July 2004 to August 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim for service connection for a left knee disability and assigned a 0 percent (i.e., noncompensable) rating retroactively effective from August 16, 2006, the day following his discharge from service.  He appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating in this circumstance the Board must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).  Recognizing this, during pendency of the appeal, a June 2007 RO rating decision increased the initial rating from 0 to 10 percent with the same retroactive effective date of August 16, 2006.  The Veteran since has continued to appeal, requesting an even higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability unless he expressly indicates otherwise, so receipt of less than the maximum possible rating does not abrogate the pending appeal.).

The Board twice has remanded this claim for further development, most recently in April 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  So all future consideration should bear in mind the existence of this electronic record.



FINDINGS OF FACT

1. Since the effective date of service connection, the Veteran has demonstrated left knee range of motion no worse than from 5 to 95 degrees, extension to flexion, with no further diminution in joint mobility from pain, weakness, fatigue or other form of functional loss.

2. He also has intermittent left knee joint instability, however, which is slight.


CONCLUSIONS OF LAW

1. The criteria are not met for an initial rating higher than 10 percent for the limitation of motion component of the left knee disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes (DCs) 5260 and 5261 (2013).

2. But resolving all reasonable doubt in the Veteran's favor, the criteria are met for a separate 10 percent rating because he additionally has left knee instability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14; 4.71a, DC 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist with development of a claim for compensation or other benefits.  The VCAA was codified at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5107, 5126, and the implementing VA regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.


Regarding the VCAA notice requirement, given that the Veteran is appealing a "downstream" issue - namely, the rating initially assigned for his left knee disability following the granting of his entitlement to service connection for it, the intended purpose of the notice has been served inasmuch as his claim as it arose in its initial context has been proven, so substantiated.  When, as here, a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to either "downstream" element does not trigger the need to provide additional 38 U.S.C.A. § 5103(a) notice.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  The RO provided the Veteran this required SOC, also since has provided him a supplemental SOC (SSOC), together citing the statutes and regulations governing the rating of his left knee disability and discussing the reasons and bases for initially assigning a 0 percent rating, then a higher 10 percent rating, but ultimately no greater rating.  So he has received all required notice concerning this claim.

Moreover, all measures have been undertaken to assist him in fully developing his claim, including obtaining pertinent VA treatment records and arranging for several VA Compensation and Pension examinations assessing and reassessing the severity of his disability.  See 38 C.F.R. § 4.1.  In response to the last remand in April 2013, another VA examination was completed, and the Veteran was also given the opportunity to identify relevant private treatment records, which he declined.  He provided personal statements in support of his claim.  A hearing was not requested.  There is no indication of any further outstanding evidence or information that has not already been obtained.  In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  This claim may be fairly adjudicated on the merits.

Under VA law, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

When, as here, the Veteran appeals the rating initially assigned for the disability, after already having established his entitlement to service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time.  See again Fenderson at 125-26.

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged or repetitive use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including prolonged or repetitive use or during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that application of 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

But that said, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  So it is not enough merely to experience pain, and even that it has some effect on range of motion, if not sufficient effect to restrict motion to the point necessary for a higher rating.

The RO has evaluated the service-connected left knee disability at 10 percent under 38 C.F.R. § 4.71a, DC 5260, so when considering limitation of leg/knee flexion.
DC 5260 provides for a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.

Also, DC 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.

As points of comparison, normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.


Under DC 5257, "other" knee impairment is also rated and may include recurrent subluxation and/or lateral instability.  This DC provides that a 10 percent disability rating is warranted for slight consequent disability, a 20 percent rating for moderate disability, and a maximum 30 percent rating for severe disability.

These descriptive words "slight," "moderate" and "severe" as used in this diagnostic code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6

VA's Office of General Counsel determined that separate disability ratings may be assigned for limitation of knee flexion (DC 526) and of knee extension (DC 5261) without violation of the rule against pyramiding at 38 C.F.R. § 4.14, regardless of whether the limited motions are from the same or different causes.  VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

In another precedent opinion, VAOPGCPREC 23-97, VA's Office of General Counsel held that a claimant also may receive separate disability ratings for arthritis and instability of the knee under DCs 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63,604 (1997).  In order for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 does not have to be compensable, but must at least meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).  VA's General Counsel further explained however that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis also could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, 

DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Also potentially applicable is DC 5258, which provides for assignment of a 20 percent rating for dislocation of the semilunar cartilage (i.e., meniscus), with frequent episodes of "locking," pain and effusion into the joint.

DC 5259 provides for the assignment of a single 10 percent rating for removal of the semilunar cartilage, symptomatic.

Turning now to the relevant evidence.  During a November 2006 VA Compensation and Pension examination for general medical evaluation, the Veteran was noted to have sustained a January 2006 left knee injury during his military service while playing recreational sports, which in turn had required an anterior cruciate ligament (ACL) reconstruction procedure.  He had been diagnosed in service with ACL deficiency, complex tear of the posterior horn of the medial meniscus, radial tear of the lateral meniscus, and lateral condyle grade 3 chondromalacia.  His course was described as stable since that time.  Range of motion of the left knee consisted of forward flexion to 120 degrees.  There was no additional limitation of motion on repetitive use of the knee joint due to pain, fatigue, weakness or lack of endurance.  An x-ray of the knee revealed postsurgical changes with no significant degenerative change of the knee identified.  

During a September 2007 VA outpatient orthopedic surgery consult, the Veteran described having then recently sustained a post-service injury to his left knee.  He then demonstrated range of motion of flexion to 95 degrees and extension to 5 degrees.  The left knee was stable to varus and valgus stress.  There was increased laxity on Lachman's maneuver, however, he did seem to have a good end point.  

There was tenderness to palpation over the medial joint region, and he was very tender to palpation laterally along the joint line as well as distally over the tibia, with a moderate size effusion present, and minimal pain with palpation of the patella facets.  The impression was that he may have torn his ACL graft or possibly had a nondisplaced lateral tibial plateau fracture.

On VA re-examination of January 2012, the initial diagnosis indicated was traumatic degeneration of the left knee, status post ACL repair.  The Veteran described flare-ups with constant pain and instability.  Range of motion of his left knee was from 0 to 130 degrees, with beginning at 0 degrees of objective evidence of painful motion.  There was no change after three-time repetition motion testing.  There was tenderness or pain to palpation for the joint line or soft tissues of the left knee.  Joint stability tests were not conducted.  There was no evidence of history of recurrent patellar subluxation/dislocation.  He had not had any meniscal conditions or surgical procedures for a meniscal condition.  There was no history of total knee joint replacement.  There were residual signs and symptoms of arthroscopic surgery of constant aches and occasional instability.  He did not use any assistive devices for purposes of normal locomotion.  According to the VA examiner, there was no degenerative or traumatic arthritis documented.  There was no x-ray evidence of patellar subluxation.  There were no other significant diagnostic test findings or results.  The Veteran's left knee condition impacted his ability to work at times in his occupational capacity unloading trucks.  

In April 2012 correspondence, the Veteran described his own observations of episodes of locking and effusion in the left knee joint, which had substantially limited his participation in various recreational and daily life activities.

During a June 2012 VA outpatient consult the Veteran indicated that he was most concerned about ongoing left knee pain, and described weakness and swelling.  He denied having had instability at that time.


Primarily in light of deficiencies in the report of the January 2012 VA examination, including absence of joint-stability tests, the Board directed a new examination.  The examination was performed in May 2013 (the report of which is associated with another electronic database than VBMS, namely, the Veteran's "Virtual VA" claims file).  He complained of chronic left knee pain and used hydrocodone as needed.  His condition reportedly was worse when he had been on his feet all day, so with prolonged standing.  But also, when he was sitting down and then got up the knee cracked and popped, albeit with no additional pain.  There was some sense of instability on moving sideways.  There were flare-ups that caused pain.  Left knee range of motion was from 0 to 130 degrees.  There was no additional limitation of motion on repetitive testing.  There was tenderness or pain to palpation for joint line or soft tissues of the left knee.  The left knee was normal to Lachman's test, Posterior drawer test, and valgus/varus stress.  (There is a separate notation to the examination report that, in fact, the Lachman's test was minimally positive on the left side, albeit without additional pain.)  There was no evidence or history of recurrent patellar subluxation or dislocation.  There was no history of meniscal conditions or surgery.  The Veteran did not use any assistive devices for locomotion.  There was left knee degenerative or traumatic arthritis documented, but no x-ray evidence of patellar subluxation.  The Veteran was generally able to work without problems, except sometimes the knee swelled with pain and he was unable to work the next day and used ice and pain medications.  This happened about once a month.  He appeared to be able to continue employment with just minimal pain.

In light of this collective body of evidence, the Board sees fit to amend the compensation scheme for the Veteran's left knee disability to award a separate 10 percent rating premised on left knee joint instability and other associated impairment.  Instability of this knee sometimes has been shown and other times not, but the Board is resolving this doubt in the Veteran's favor and accepting that he has instability of this knee, that is, aside from the limitation of motion.  38 C.F.R. §§ 4.3, 4.7.  He therefore has to be additionally compensated for this additional disability in the way of this separate rating.  See again VAOGCPREC 23-97 and 9-98.


As for the basis upon which the RO has already evaluated this condition, limitation of motion of the knee, a rating higher than 10 percent is being denied.  Initially, the Board addresses this component of its decision.  Under the applicable rating standard, to warrant a higher 20 percent evaluation, the Veteran must demonstrate either limitation of leg flexion to 30 degrees (DC 5260) or limitation of leg extension to 15 degrees (DC 5261).  In the alternative, he could demonstrate both limitation of leg flexion and extension to the minimum compensable 10 percent requirements, see VAOPGCPREC 9-04, which in turn would combine to 20 percent under 38 C.F.R. § 4.25 (VA's combined ratings table).  However, he does not meet the minimum requirement for a compensable rating based on either limitation of leg flexion or extension.  The most restrictive findings on VA examination were from November 2006, of 0 to 120 degrees, and on one outpatient evaluation in September 2007 (after post-service intercurrent injury) there was motion of 5 to 95 degrees.  In no instance was there additional lost range of motion due to pain, weakness, fatigue, or other forms of functional loss, as must be considered under the DeLuca holding.  See also 38 C.F.R. § 4.45, 4.59.  To the extent he has alleged having had pain on flexion beginning at 0 degrees during the January 2012 VA examination, despite this subjectively reported pain throughout motion, it does not appear to have been a factor in actual lost degrees of joint mobility, particularly since flexion as measured after three repetitions was still 0 to 130 degrees total, which is near normal motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system, but rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss).  Based on the foregoing, therefore, the criteria for even a 10 percent rating based on either DC 5260 or 5261 do not appear to have ever been met -- the RO's decisional basis for assignment of even a 10 percent rating appears to have been instead under 38 C.F.R. § 4.71a, DC 5003, which permits a minimum 10 percent rating even when, as here, there is noncompensable limitation of motion associated with x-ray evidence of degenerative arthritis.  The Board does not call into question the RO's determination (and clearly there was tenable support for a 10 percent rating under DC 5003 already), but merely makes this point to demonstrate why no higher rating than 10 percent is warranted.

This notwithstanding, there is sufficient basis upon which to assign separate disability compensation of 10 percent for left knee disability attributable to "other" impairment of the knee - notably, recurrent subluxation and/or lateral instability, ratable under DC 5257.  The Veteran has repeatedly identified intermittent knee joint instability to VA examiners and reported the same through lay witness testimony, as well as demonstrated periodic abnormality on Lachman's test (with the remainder of objective findings regarding knee instability being normal).  On these grounds, the Board will assign a separate 10 percent rating under DC 5257, reflective of mild other impairment of the knee, as of the August 16, 2006 effective date of service connection for the left knee disability.

Meanwhile, aside from the VA Rating Schedule, the potential application of other provisions of Title 38 of the Code of Federal Regulations also has been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extra-schedular evaluation.   

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.


In this case, there is no basis to find that the Veteran's left knee disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and he does not manifest or describe symptomatology outside of those criteria.  Essentially, the rating criteria premised upon limitation of motion with associated pain and/or discomfort, as well as "other" impairment of the knee involving joint instability, and/or any cartilaginous injury, fairly accounts for nearly all of his symptoms as presented, including from his descriptions on VA examination and on other occasions.  Thus, the Board cannot conclude that his condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.  The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes moot.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the Board is granting the appeal in part, denying a higher rating for left knee disability based on limitation of motion, but assigning a separate 10 percent rating premised on knee joint instability.  This determination takes into full account the potential availability of a "staged" rating based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.  The evidence substantiates this outcome, and VA's benefit-of-the-doubt doctrine applies to the extent indicated.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

An initial rating higher than 10 percent for the left knee disability on the basis of limitation of motion is denied.

However, a separate 10 percent rating is granted for left knee joint instability since August 16, 2006, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


